HOOKER, J.
So far as appealed from, the decree of the surrogate should be reversed. In Matter of Totten, 179 N. Y. 112, 125, 71 N. E. 748, 752 the court has laid down the following rule by which controversies of this character must be decided:
“A deposit by one person of his own money in his own name as trustee for another, standing alone, does, not establish an irrevocable trust during the lifetime of the depositor. It is a tentative trust merely, revocable at will, until the depositor dies or completes the gift in his lifetime by some unequivocable act or declaration, such as delivery of the pass book or notice to the beneficiary.”
William H. Davis, the beneficiary, died before the depositor, Marian Davis, and before a revocation of the trust. Standing alone, the mere deposit of her money in her name as trustee for him did not establish, under the rule in the Totten Case, an irrevocable trust; but the finding of the pass book in the safe deposit vault of the beneficiary necessarily implies that there was noticé by the depositor of the trust to the beneficiary. Inasmuch as notice to the beneficiary is one of the examples of an unequivocable act or declaration by which the depositor completes the gift, used by the Court of Appeals to illustrate *947the rule, we must hold that the notice to William H. Davis completed his wife’s gift to him and rendered the trust irrevocable. The funds, therefore, belonged to the deceased at the time of his death, and should be accounted for by the administrators.
The decree must be modified, by directing that the administrators account for this money, with costs to the appellants to be paid out of the estate. All concur.